Citation Nr: 1746775	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-23 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include Eales disease, and as due to exposure to herbicide agents and/or as secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2016 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

As noted in the July 2016 decision, the Veteran was scheduled to have a Board hearing in June 2013, but he did not attend the hearing or attempt to reschedule it.  Consequently, the Veteran's request for a Board hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The July 2016 remand directed the AOJ to schedule the Veteran for a VA examination in connection with his claim.  The record reflects that the RO attempted to schedule the Veteran for an examination at the Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina.  However, a September 2016 e-mail in the record stated that the Veteran refused to go to this VA Medical Center and refused to go to the contracted location for the eye examination.  The Veteran's representative asserted that the Veteran had good cause for refusing the examination, explaining that his vision problems made it difficult to drive long distances.  In addition, the Veteran was his wife's sole caregiver, and he was reluctant to travel far from her side.  As a result, the Board finds that the Veteran has presented good cause to reschedule the examination.  38 C.F.R. §§ 3.159(c)(4); 3.655.  On remand, the AOJ should attempt to schedule the Veteran for a VA examination at a location closer to his home.  If such an examination cannot be scheduled, the AOJ should obtain a VA medical opinion without an examination.

The Board also notes that after the July 2016 Board remand, the Veteran raised the theory that his eye disorder is secondary to his service-connected coronary artery disease.  See March 2017 Statement in Support of Claim.  Consequently, the examiner should also address this theory of entitlement in the medical opinion obtained on remand.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral eye disorder, to include Eales disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Wm. Jennings Bryan Dorn VA Medical Center dated since November 2016.

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral eye disorder, to include Eales disease, that may be present.  

The AOJ should attempt to schedule the examination at a location near the Veteran's home in Greenville, South Carolina.  If the AOJ is unable to schedule an examination in Greenville, South Carolina, the claims file should include documentation explaining why an examination cannot be conducted there.

In the event that the Veteran is unable to report for an examination at the available locations, the AOJ should obtain a VA medical opinion related to his claim without examination.

3.  For the VA examination and/or medical opinion related to the Veteran's service connection claim for a bilateral eye disorder, to include Eales disease, the examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current eye disorders.  If chronic dry eye, macular hole, Eales disease, cataracts, posterior capsular fibrosis, myopia, regular astigmatism, presbyopia, pseudophakia, vitreal-retinal traction, and vitreous degeneration or detachment are not identified, the examiner should address the previous diagnoses of record. 

The examiner must then provide an opinion as to the following questions: 

(a)  For each identified diagnosis other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to active service, to include the Veteran's presumed exposure to herbicide agents in Vietnam.

(b) For each identified diagnosis other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected coronary artery disease caused the disorder.

(c) For each identified diagnosis other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected coronary artery disease aggravated the disorder.

(d)  If a refractive error is identified, the examiner should state whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


